tcmemo_2009_7 united_states tax_court john charles vuckovich petitioner v commissioner of internal revenue respondent docket no 26456-07l filed date john charles vuckovich pro_se j robert cuatto for respondent memorandum opinion halpern judge this case is before us to review a notice_of_determination concerning collection action s under sec_6320 and or the notice issued by respondent’s appeals_office appeals the notice concerns petitioner’s and federal_income_tax liabilities and it sustains an appeals officer’s determination that a notice_of_federal_tax_lien for those years should stand we review the notice pursuant to sec_6320 and sec_6330 respondent has moved for summary_judgment and to impose a sec_6673 penalty the motion petitioner objects the response we shall grant the motion in both respects we may grant summary_judgment if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b in pertinent part rule d provides when a motion for summary_judgment is made and supported an adverse_party may not rest upon the mere allegations or denials of such party’s pleading but such party’s response must set forth specific facts showing that there is a genuine issue for trial in support of the motion respondent relies on the pleadings the declaration of j robert cuatto an attorney assigned to defend the notice and respondent’s proposed stipulation of facts which we shall take as true because petitioner had the opportunity to object but did not do so unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure after receiving respondent’s proposed stipulation of facts petitioner sent a letter to respondent stating i am in the process of reviewing your proposed stipulation of facts and preparing a response to certain proposed facts petitioner continued background petitioner failed to file federal_income_tax returns for and respondent determined deficiencies in and additions to tax for those years and following petitioner’s failure either to pay the tax and additions or to challenge respondent’s determinations in this court respondent assessed those deficiencies and additions the assessments petitioner did not pay the assessments and on date respondent notified petitioner that he had filed a federal_tax_lien with respect to the assessments and petitioner had a right to appeal that action in response petitioner submitted to the internal_revenue_service irs irs form request for a collection_due_process_hearing alleging that the notice_of_federal_tax_lien constituted an inappropriate collection action continued failed to send the promised response however and respondent moved for petitioner to show cause why the proposed stipulation of facts should not be accepted as established we ordered petitioner to show cause in response to our order petitioner conceded that he did not dispute the proposed stipulation of facts in his subsequent response to the motion for summary_judgment petitioner argues that not disputing does not convert to agreement petitioner is wrong rule f provides that in responding to an order to show cause where a party disputes any matter the party shall set forth the reasons for his dispute because petitioner failed to set forth any dispute with respondent’s proposed facts we accept them as true see eg console v commissioner tcmemo_2001_232 accepting as true proposed facts where taxpayer failed to respond to the substance of our order affd 85_fedappx_869 3d cir brookbank v commissioner tcmemo_1999_51 accepting as true proposed facts where taxpayer filed frivolous response to our order affd without published opinion 215_f3d_1325 6th cir and disputing t he existence or amount of the tax since i did not receive a notice_of_deficiency and did not otherwise have an opportunity to dispute the tax_liability an appeals official settlement officer michael freitag then wrote to petitioner on date informing him that he would schedule a telephone conference for date and that to dispute his tax_liabilities for and petitioner needed to submit original signed tax returns for those years and for appeals to consider collection alternatives for those years petitioner needed to submit signed tax returns for and since he had not filed returns for those years along with a completed irs form 433-a collection information statement petitioner neither contacted mr freitag to reschedule the meeting nor submitted any documents petitioner missed the telephone conference and mr freitag scheduled another before the date of the second scheduled telephone conference petitioner requested a face-to- face conference another appeals official settlement officer paul baker then wrote petitioner scheduling a face-to-face conference for date and requesting a completed collection information statement the six tax returns described above and a seventh signed tax_return for which return had respondent sent the three statutory notices of deficiency to petitioner’s last_known_address unable to deliver or forward them the post office returned all three to respondent since become due mr baker warned petitioner that if he did not participate in the conference or submit the requested documents appeals would make a determination on the basis of the available evidence petitioner submitted no documents petitioner and mr baker each rescheduled the face-to-face conference twice after setting date as the fifth date for the conference mr baker wrote petitioner informing him that both parties had to adhere to that date in a letter dated date petitioner requested that appeals indefinitely postpone the conference because petitioner had decided to seek legal representation regarding this matter and so far had been unsuccessful in finding affordable representation petitioner then failed to attend the conference in a letter dated date mr baker denied petitioner’s request for a postponement restating that both you and the internal_revenue_service had to adhere to the specified date and time of the conference noting that petitioner had submitted none of the requested documents mr baker granted petitioner an additional days to do so mr baker warned that if petitioner did not submit the necessary tax returns appeals would make a determination on the basis of the available evidence after petitioner again failed to submit the requested documents appeals issued the notice the notice contains the following summary of determination since you have not provided any information for us to consider your challenge to the tax assessments it shall be assumed that the liabilities are correct also since you have not filed your form sec_1040 for and no alternatives such as an installment_agreement can be considered at this time therefore appeals sustains in full the filing of the notice_of_federal_tax_lien because the lien balances the need for the efficient collection_of_taxes with your legitimate concern that any collection action be no more intrusive than necessary petitioner timely filed the petition assigning error to the notice on the grounds that he did not receive a fair hearing because appeals set an arbitrary drop dead date for a hearing and violated sec_6330 by requiring statements and collection information not associated with and petitioner also claims irs offers no evidence that they obtained verification from the secretary that the requirements of any applicable law or administrative procedure had been met as required by sec_6330 finally petitioner claims the right to challenge the existence of the underlying liabilities for tax after petitioner filed the petition respondent’s counsel counsel scheduled a conference with petitioner for date to discuss this case and attempt to resolve all issues short of trial counsel also requested that petitioner submit all documents related to petitioner’s income_tax liabilities for the years in issue petitioner responded that he was unable not only to attend the conference but also to provide the requested documents by that date petitioner promised to contact counsel by date to reschedule the conference when counsel rescheduled the conference for date petitioner objected restating his promise to contact counsel by date when petitioner failed to contact counsel by his self- imposed deadline counsel rescheduled the conference for date petitioner did not attend the conference and did not send counsel any documents counsel then sent petitioner a copy of the proposed stipulation of facts when petitioner failed to provide a substantive response respondent moved for and we issued an order requiring petitioner to show cause why the facts proposed to be stipulated should not be accepted as established in response to our order petitioner conceded that he did not dispute the stipulation of facts respondent then filed the motion i summary_judgment a introduction discussion respondent asks for summary_judgment in his favor on the grounds that considering the issues that petitioner had raised in his request for a sec_6330 hearing and taking into account that petitioner failed to participate in that hearing appeals was justified in determining to proceed on the basis of settlement officer paul baker’s verification that the requirements of any applicable law or administrative procedure had been met consideration of whether the proposed collection action balanced the need for efficient collection_of_taxes with the legitimate concern that such action be no more intrusive than necessary and consideration of the issues petitioner had raised see sec_6330 petitioner opposes the motion for summary_judgment b verification because it is set forth in respondent’s proposed stipulation of facts that d uring p etitioner’s sec_6330 hearing the settlement officer verified that all legal and administrative procedures were followed we shall take that to be true that would seem to satisfy the requirements of sec_6330 and a the appeals officer shall at the sec_6330 hearing obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met moreover we have held sec_6330 does not require the appeals officer to give the taxpayer a copy of the verification that the requirements of any applicable law or administrative procedure have been met 118_tc_162 c balancing the need for efficient collection_of_taxes petitioner’s request for a sec_6330 hearing was based on his claim that respondent’s lien was not an appropriate collection action and his challenge to the existence and amount of the tax respondent’s two settlement officers requested tax returns for the years in issue to consider petitioner’s tax_liabilities for those years and collection information and returns for subsequent years to consider collection alternatives petitioner was warned at least twice that if he did not submit the requested documents appeals would proceed on the basis of the available evidence petitioner was given a final days to submit the documents petitioner did not attend scheduled conferences did not respond to correspondence did not submit the requested documents and attempted to postpone his hearing indefinitely to obtain legal counsel which as of yet he has not obtained there is no requirement that appeals issue a notice_of_determination within a certain time see gazi v commissioner tcmemo_2007_342 sec_301_6320-1 q a-e9 proced admin regs given petitioner’s conduct and the information available settlement officer baker did not abuse his discretion by determining that the proposed collection action balanced the need for the efficient collection_of_taxes with the legitimate concern of petitioner that any collection action be no more intrusive than necessary see sec_6330 castillo v commissioner tcmemo_2004_238 applying abuse_of_discretion standard to review of sec_6330 determination d issues petitioner raised petitioner raised his liability for the unpaid tax as a defense to respondent’s collection action petitioner had not filed returns for and and the settlement officers assigned to petitioner’s case asked for original signed returns to consider his tax_liability for those years since petitioner did not provide those returns or any other information with respect to his liability settlement officer baker determined on the basis of the information before him that the assessments must be correct appeals determined the assessments were correct and we see no error in that determination moreover even if appeals erred in that respect petitioner has failed to support his assignment of error with a sufficient specificity of fact as to his liabilities for and for us to consider those liabilities see 122_tc_280 affd 132_fedappx_919 2d cir e conclusion we shall grant summary_judgment and sustain the notice on the premises stated ii sec_6673 penalty under sec_6673 this court may require a taxpayer to pay a penalty not in excess of dollar_figure if the taxpayer has instituted or maintained a proceeding primarily for delay we see no reason for this case other than delay indeed delay attributable to petitioner is manifest at almost every stage of this proceeding he never provided any information necessary to support his objections choosing instead to ask for postponement after postponement petitioner has had almost years to submit to the settlement officers or counsel the necessary tax returns to show error in the assessments and still he has not done so from the beginning petitioner has refused to cooperate with respondent for example petitioner did not respond to respondent’s proposed stipulation of facts until we ordered him to show cause after replying that he did not dispute the proposed stipulation petitioner resorted to word games by claiming that not disputing does not convert to agreement petitioner has failed to report income for at least years he deserves a substantial penalty for initiating this proceeding we shall therefore require petitioner to pay a penalty under sec_6673 of dollar_figure to reflect the foregoing an appropriate order will be issued and decision will be entered for respondent
